Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 6,648,594 and 4,990,053. The first patent discloses a centrifugal compressor having first inlet slit and a second inlet slit without a first vane disposed on the downstream side of the first inlet slit or in the first inlet slit; and without a second vane disposed on the downstream side of the second inlet slit or in the second inlet slit. The second patent teaches a stabilizer vane disposed in a recirculating passage of a compressor. Even though the first patent can be modified to have at least one stabilizer vane disposed on or downstream of each of the first and second inlet slits, the condition that α1› α2 would not be satisfied; wherein α1 is an angle between a chordwise direction of the first vane and a circumferential direction with respect to a rotational shaft of the impeller at a position of a leading edge of the first vane, and α2 is an angle between a chordwise direction of the second vane and the circumferential direction with respect to the rotational shaft of the impeller at a position of a leading edge of the second vane.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Chen (8,287,233), Yin (8,272,832) and Sirakov et al. (7,775,759) are cited to show different compressors with recirculating passages. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   


Primary Examiner, Art Unit 3745